 195302 NLRB No. 25TRANSIT MANAGEMENT OF HAMILTON1The city intervened in Case 9±RM±986 as a Party in Interest.2General Box Co., 82 NLRB 678 (1949).3The Petitioner relied on the Board's statement in Pennsylvania GarmentMfrs. Assn., 125 NLRB 185, 186 fn. 7 (1959), that under General Box, supra,the benefits of certification are available to the employer as well as to the in-
cumbent labor organization even where the employer has recognized the Union
for many years.4United States Gypsum, supra, overruled to the extent inconsistent, theBoard's earlier holding in Whitney's, 81 NLRB 75 (1949), and similar casesthat Sec. 9(c)(1)(B) provided an unqualified right to an employer to question
the majority status of an incumbent union. Accordingly, TMH's reliance on
Pennsylvania Garment Mfrs., supra, is misplaced as that case was to the extentit was inconsistent, implicitly overruled by United States Gypsum. Cases de-cided subsequent to United States Gypsum have applied the ``objective consid-ContinuedCity of Hamilton, Ohio and Transit Management ofHamilton, Inc. and Amalgamated TransitUnion Local 738, AFL±CIOTransit Management of Hamilton, Inc. and Amal-gamated Transit Union Local 738, AFL±CIO.
Cases AO±286 and 9±RM±986March 25, 1991ORDER DENYING REVIEW AND ADVISORYOPINIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHOn October 9, 1990, Transit Management of Ham-ilton, Inc. (TMH or the Employer) filed a petition for
an election in Case 9±RM±986. Thereafter, a hearing
was held before a hearing officer of the National Labor
Relations Board and on January 10, 1991, the Acting
Regional Director for Region 9 issued a Decision and
Order dismissing the petition. In accordance with Sec-
tion 102.67 of the Board's Rules and Regulations, the
Employer filed a timely request for review of the Re-
gional Director's Decision and Order. The City of
Hamilton, Ohio (the City) filed a brief in support of
the request,1and the Union filed a response in opposi-tion to the request.Pursuant to Section 102.98(a) of the National LaborRelations Board Rules and Regulations, on February 4,
1991, the City and TMH jointly filed a petition for an
advisory opinion in Case AO±286 and a brief in sup-
port, respectively, seeking a determination whether the
Board would assert jurisdiction over TMH. The Union
filed a brief in opposition to the petition.The Board has considered the entire record in thesecases, has consolidated Cases 9±RM±986 and AO±286
for decision and makes the following findings.1. Pursuant to contracts with the City, TMH, and itsparent company, ATE National Bus Services, Inc.
(ATE), TMH operates a bus system with the city serv-
ing the general public. Operating funds for the system
are comprised of approximately 50 percent in Federal
funds, 15±20 percent in state funds, and 30±35 percent
in local funds. Local funding is derived from fares and
the general fund of the city. During the 12-month pe-
riod preceding the hearing in Case 9±RM±986 gross
revenues for the transit system exceeded $250,000.
During the same period TMH purchased and received
goods and materials in excess of $50,000 directly from
sources outside the State of Ohio.2. The busdrivers and mechanics employed by thebus system have, during all times relevant, been rep-
resented by Amalgamated Transit Union Local 738,
AFL±CIO (the Union). All parties agree that the Unionis the recognized bargaining agent for the employeesin an appropriate unit.3. On October 18, 1988, the Union filed a Requestfor Recognition with the State of Ohio, State Employ-ment Relations Board (SERB) naming the City as the
Employer of the mechanics and busdrivers whom it
represented. On November 8, 1988, the City filed an
Objection to Request for Recognition, arguing that the
employees in issue were not public employees but
rather the employees of TMH, a private employer. On
May 3, 1990, SERB issued a Certification Pursuant to
Request for Recognition, certifying the Union as the
bargaining representative of the same busdrivers and
mechanics in issue here. In a companion opinion,
SERB held that the City was the Employer of the bus-
drivers and mechanics, that TMH was its agent, and
that the employees were ``public employees'' subject
to its jurisdiction. The certification and opinion have
been appealed by the City and TMH to the appropriate
state court.The Acting Regional Director dismissed the petitionin Case 9±RM±986. In doing so, he relied on the hold-
ing of United States Gypsum Co., 157 NLRB 652(1966), that a petition for election under Section
9(c)(1)(B) of the Act will not lie where an employer
is currently recognizing the labor organization and
where the employer has not demonstrated, by objective
considerations, that it has reasonable grounds to doubt
the labor organization's representative status. The Act-
ing Regional Director rejected TMH's argument that
because the Union has never been certified, the
Board's General Box2doctrine permits an employer ora union to secure the advantages of a Board certifi-
cation.3In its request for review, the Petitioner seeks rever-sal of the Acting Regional Director's decision and a
determination by the Board that TMH is the employer
of the employees in the unit and that TMH is an em-
ployer under the jurisdiction of the Board thereby pre-
empting the jurisdiction of the State of Ohio. The City
as a Party in Interest filed a statement in support of
the request for review.After careful consideration, we find that the ActingRegional Director's decision is consistent with existing
Board precedent4and that the request for review does 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
erations'' test for both certified and uncertified incumbent unions. St. JosephHospital & Medical Center, 219 NLRB 892 (1975); Barrington Plaza &Tragniew, Inc., 185 NLRB 962, 963 (1970); and Cantor Bros., Inc., 203NLRB 774, 778 (1973).5See Charleston Transit Co., 123 NLRB 1296 (1959).6ITT Job Training Services, 297 NLRB 250 (1989); Command SecurityCorp., 293 NLRB 593 (1989), and cases cited therein (Res-Care issue); andDistrict 65, Wholesale, Retail, Office & Processing Union, 186 NLRB 791(1970), and James M. Casida, 152 NLRB 526 (1965) (preemption issue).not present a compelling reason for granting review.Accordingly, the request for review is denied in Case
9±RM±986.We also deny the joint request of the City and TMHfor an advisory opinion in Case AO±286.Although we would find, based on the undisputedallegations above that the transit system satisfies the
Board's commerce standards for asserting jurisdiction,5this is not the primary issue raised by TMH and the
City. Rather, it is clear from the petition and from thebriefs that the primary issue on which the Joint Peti-tioners seek an opinion is whether TMH has sufficient
control over the employment conditions so as to permit
meaningful collective bargaining, i.e., whether the
Board would assert jurisdiction over TMH under the
principles of Res-Care, Inc., 280 NLRB 670 (1986).This issue is not appropriate for resolution in an advi-
sory opinion proceeding under Section 102.98(a).6Ac-cordingly, we decline to address it and the petition for
an advisory opinion is dismissed.